Citation Nr: 0930128	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-21 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in 
Buffalo, New York


THE ISSUE

Entitlement to chapter 30 education benefits for law 
enforcement training from March 27, 2000 to March 27, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from September 1995 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Processing Office (RO) in 
Buffalo, New York.  In that decision, the RO denied the 
Veteran's claim for chapter 30 education assistance benefits 
for law enforcement training from March 27, 2000 to March 27, 
2002.

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned at the Philadelphia RO; a transcript 
of that hearing is of record.



FINDINGS OF FACT

1.  The Veteran was enrolled in a law enforcement training 
program from March 27, 2000 to March 27, 2002.

2.  The date the educational institution certified as the 
commencing date was September 30, 2004.

3.  The Veteran's application for VA education benefits to 
pay for this training was received by VA on September 3, 
2004.

4.  The effective date of the approval of the law enforcement 
training course was November 1, 2004.

5.  VA received notice of approval of the law enforcement 
training on October 14, 2004.



CONCLUSION OF LAW

The criteria for the award of chapter 30 education assistance 
benefits for law enforcement training from March 27, 2000, to 
March 27, 2002, have not been met. 38 U.S.C.A. § 3014 (West 
2002); 38 C.F.R. §§ 21.1029, 21.7131 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In some 
cases, however, the VCAA does not apply because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002).  This is such a 
case.  As discussed below, the facts are not in dispute; 
instead, resolution of the claim is wholly dependent on 
interpretation of the applicable laws and regulations 
pertaining to the payment of education benefits.  See Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 
(June 23, 2004).


Analysis

In this case, the Veteran applied for VA education benefits 
for law enforcement training, but the RO denied the 
application because the training took place prior to the time 
period for which such benefits could be paid under the 
applicable regulations.

The provisions of 38 U.S.C.A. § 3014 provide for assistance 
with the costs of education for Veterans who pursue an 
approved program of education.  When an eligible Veteran 
enters into training other than training involving licensing 
or certification tests, and seeks the first award of 
educational assistance for the program of education he is 
pursuing, the "commencing date" of the award of educational 
assistance will be the latest of: (A) The date the 
educational institution certifies as the commencing date; (B) 
one year before the date of claim as determined by 38 C.F.R. 
§ 21.1029(b); (C) the effective date of the approval of the 
course; and (D) one year before the date VA receives approval 
notice.  38 C.F.R. § 21.7131(a)(1)(i).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

In this case, an official of the Pemberton Township Police 
Department certified in a September 2004 enrollment 
certification for apprenticeship or other on-the-job, flight, 
or correspondence training (VA Form 22-1999) that the 
Veteran's training commenced on March 27, 2000 and ended on 
March 27, 2002.  The form was signed by the certifying 
official on September 30, 2004.  The school name was 
indicated as the Pemberton Township Police Department.

The date of claim is the September 3, 2004 date that the 
Veteran's application for VA education benefits (VA Form 22-
1990) was received.  On the application form, the Veteran 
indicated that the school or training establishment was the 
Gloucester County Police Academy.

Other documents in the claims file include a New Jersey 
Department of Military and Veterans Affairs State Approving 
Agency form indicating that the Pemberton Township Police 
Department was sponsoring the Veteran for apprenticeship 
training at the Gloucester County Police Academy from March 
27, 2000 to March 27, 2002.  The approval date of the 
document is November 1, 2004.  The document was received by 
VA on October 14, 2004.

According to 38 C.F.R. § 21.7131(a), the commencing date will 
be the latest of specified dates, which in this case is the 
November 1, 2004 effective date of the approval of the 
course.  This date, as well as the other relevant dates, are 
after the Veteran concluded the program on March 27, 2002.  
Therefore, he is not entitled to Chapter 30 educational 
assistance benefits for law enforcement training from March 
27, 2000 to March 27, 2002. 

The Veteran indicated in his written statements and hearing 
testimony that he was not informed that that he could receive 
education benefits for law enforcement training until 
approximately two years after completion of the training, 
that he would have made a timely application for these 
benefits had he been so informed, and that the requested 
benefits should be granted in light of his honorable service.  
While the Board is sympathetic to the Veteran's contentions 
and appreciates his service, the Board is bound by the 
applicable statutes and regulations.  38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 20.101(a) (2008).  

Regardless of the equities of the Veteran's situation, VA can 
only pay benefits that are authorized by law.  See McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits."); Harvey v. Brown, 6 
Vet. App. 416. 424 (199), (the remedy for breach of an 
alleged obligation cannot involve payment of benefits where 
the statutory eligibility requirements for those benefits are 
not met"). 

The legal criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
specific.  Pursuant to these criteria, there is no basis upon 
which to grant the requested chapter 30 benefits for law 
enforcement training from March 27, 2000 to March 27, 2002.  
See Taylor v. West, 11 Vet. App. 436, 438 (1998) (chapter 30 
education benefits not warranted where the commencing date 
was after enrollment period).

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must therefore be denied 
based on a lack of entitlement under the law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement chapter 30 education benefits for law enforcement 
training from March 27, 2000 to March 27, 2002 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


